Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

1.	Claims 1-3 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
2.	It is unclear in claim 1 if “processing of setting” in line 14 (narrow limitation) is a requirement of claim 1 since claim 1 also includes “at least one of processing of setting” in line 12 (broad limitation). The use of a narrow numerical range that falls within a broader range in the same claim may render the claim indefinite when the boundaries of the claim are not discernible (MPEP 2173.05(c)).
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  Note the explanation given by the Board Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by "such as" and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Note also, for example, the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).   
3.	It is unclear in claim 1, what the “processing of setting” involves or how it is carried out.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Toida et al. (US20160141685).
5.	Regarding claim 1-3, Toida teaches a fuel cell system comprising: a fuel cell stack (fuel cell 20 has a stacked structure in which a plurality of unit cells 21 are stacked [0031]); a temperature measurement unit configured to acquire a stack (The first temperature measurement portion 76 a is provided in the upstream-side pipe 71 a, and the second temperature measurement portion 76 b is provided in the downstream-side pipe 71 b [0044]); and a controller configured to control the fuel cell system, wherein the controller is configured to, when the stack temperature is equal to or lower than a predetermined first threshold temperature at a time of startup of the fuel cell system (when the start-up temperature of the fuel cell 20 is equal to or below the first predetermined threshold temperature [0048]), control a heat generation amount per unit time of the fuel cell stack to a set heat generation amount to perform a warming-up operation (When the warm-up operation of the fuel cell 20 is started, the frozen hydrogen pump 64 is warmed up and defrosted as a result of the heat received from the moisture vapor [0055]) until the stack temperature increases to a target temperature (controller 10 continues with the warm-up operation of step S30 until the temperature of the fuel cell 20 reaches a predetermined temperature. For example, the predetermined temperature may be a temperature of around 45 to 55° C. [0049]) and when the stack temperature is equal to or higher than a predetermined second threshold temperature (when the temperature of the fuel cell 20 is equal to the second threshold temperature [0051]), execute at least one of processing of setting (The controller 10 is configured by a micro-computer having a central processing unit [0030]) the target temperature to be lower than the target temperature when the stack temperature is lower than the second threshold temperature (For example, the second predetermined threshold temperature may be 0 to 5°C [0050]) and processing of setting the set heat generation amount to be (after the warm-up operation possibly stays below the ice point [0050]).
6.	It is inherent that Toida’s controller device in the fuel cell system, in its normal and usual operation, would necessarily be capable of programming instant claims 1-3, and as a result, then functionally limitations claimed will be considered to be anticipated by the prior art device. 
7.	Furthermore, Toida’s prior art device appears to be substantially similar to the device described in the specification and Figures of Applicant for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986) (MPEP 2112.02).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLATUNJI GODO whose telephone number is (571)272-3104. The examiner can normally be reached 8:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OLATUNJI A GODO/Primary Examiner, Art Unit 1722